IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMEEL ANDERSON,                         §
                                         §   No. 199, 2022
       Defendant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   Cr. ID No. 1812001967 (N)
STATE OF DELAWARE,                       §
                                         §
       Appellee.                         §

                          Submitted: September 30, 2022
                          Decided:   October 18, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Jameel Anderson, filed this appeal from the Superior

Court’s denial of a motion for correction of illegal sentence. The State has moved

to affirm the judgment below on the ground that it is manifest on the face of

Anderson’s opening brief that his appeal is without merit. We agree and affirm.

      (2)    In October 2019, Anderson pleaded guilty to possession of a firearm

during the commission of a felony (“PFDCF”) and two counts of second-degree

assault. The charges arose from an incident on November 20, 2018, during which

Anderson shot a person with whom he had had an altercation and a bystander. The
victims were both transported to the hospital in critical condition and required

extensive medical treatment and multiple surgeries. As part of the plea, Anderson

agreed to seek no less than five years of unsuspended prison time, and the State

agreed to seek no more than ten years of unsuspended prison time. After receiving

sentencing memoranda and mitigation information, including a mitigation report and

the report of a psychological examination that concluded that the events surrounding

the shooting incident supported a finding of extreme emotional distress, on

December 13, 2019, the Superior Court sentenced Anderson to ten years of

imprisonment for PFDCF and to eight years of imprisonment, suspended for two

years of probation, for each assault count.

         (3)     Anderson filed an unsuccessful motion for modification of sentence.

On February 22, 2022, he filed a motion seeking correction of an illegal sentence

under Superior Court Criminal Rule 35(a). The Superior Court treated it as a motion

for sentence modification and denied it as both meritless and repetitive, and

Anderson has appealed to this Court.

         (4)     We review the denial of a motion for correction of sentence under Rule

35(a) for abuse of discretion.1 To the extent the claim involves a question of law,

we review the claim de novo.2 A sentence is illegal if it exceeds statutory limits,



1
    Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
2
    Id.
                                                2
violates double jeopardy, is ambiguous with respect to the time and manner in which

it is to be served, is internally contradictory, omits a term required to be imposed by

statute, is uncertain as to its substance, or is a sentence that the judgment of

conviction did not authorize.3

       (5)    Anderson concedes that the applicable minimum-mandatory sentence

for the PFDCF offense was five years based on his criminal history.4 He asserts that

his PFDCF sentence is illegal because the sentencing judge did not sufficiently

explain the aggravating factors resulting in the upward departure from the minimum-

mandatory sentence, as required by 11 Del. C. § 4204(n).5 More specifically, he

argues that Section 1447A(c) imposed an enhanced minimum-mandatory sentence

based on Anderson’s criminal history, so the Superior Court was required to identify

additional aggravating factors to explain the ten-year sentence that it imposed.

       (6)    The appeal is without merit. As an initial matter, Anderson filed the

motion for correction of illegal sentence more than two years after the imposition of

sentence. This Court has previously construed a motion for sentence correction

based on the sentencing judge’s failure to explain the reasons for departing from the


3
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
4
  Opening Brief at 9; see also State v. Anderson, I.D. No. 1812001967, Sentencing Transcript, at
4:10-11, 31:11-16, 33:4-8 (Del. Super. Ct. Dec. 13, 2019). The applicable version of Section
1447A established a minimum-mandatory sentence for PFDCF of five years for a person with two
prior felony convictions. 11 Del. C. § 1447A(c) (effective May 24, 2018, to June 24, 2019).
5
  See 11 Del. C. § 4204(n) (“Whenever a court imposes a sentence inconsistent with the
presumptive sentences adopted by the Sentencing Accountability Commission, such court shall
set forth on the record its reasons for imposing such penalty.”).
                                               3
Sentencing Accountability Commission (“SENTAC”) guidelines as a claim that the

sentence was imposed in an illegal manner that must be raised within ninety days of

sentencing.6     Absent extraordinary circumstances, which Anderson has not

identified, his motion was untimely.

       (7)     In any event, Anderson’s argument that the Superior Court did not

sufficiently explain its reasons for exceeding the minimum-mandatory sentence is

not persuasive. Section 4204(n) provides that “[w]henever a court imposes a

sentence inconsistent with the presumptive sentences adopted by the Sentencing

Accountability Commission, such court shall set forth on the record its reasons for

imposing such penalty.”7 The presumptive sentence for a class B violent felony such

as PFDCF is between two and five years, and the SENTAC Benchbook also

recognizes the five-year minimum-mandatory sentence established in Section

1447A(c) for a defendant with two predicate felony convictions.8

       (8)     The court provided a detailed statement of its reasons for imposing the

ten-year sentence in this case. The sentencing judge observed that he had taken into

account the aggravating factors as set forth in the State’s sentencing memorandum,9


6
  Richmond v. State, 2022 WL 2276282, at *2 (Del. June 22, 2022).
7
  11 Del. C. § 4204(n); see also Gibson v. State, 2020 WL 7213227, at *2 (Del. Dec. 3, 2020)
(stating that Section 4204(n) “imposes a statutory duty upon a sentencing judge to state on the
record the reasons for any sentence that falls outside the SENTAC presumptive sentence”).
8
  SENTAC Benchbook 2019, at 38, 39, 43, available at https://cjc.delaware.gov/wp-content/
uploads/sites/61/2019/01/Benchbook-2019.pdf. We refer to the 2019 version of the Benchbook
because Anderson was sentenced in 2019. Gibson, 2020 WL 7213227, at *1 n.1.
9
  State v. Anderson, I.D. No. 1812001967, Sentencing Transcript, at 27:16-20, 29:21-30:1.
                                              4
which included prior violent criminal conduct and the fact that Anderson had been

conditionally released from Level V confinement less than a month before the

shooting (implicating various SENTAC aggravating factors, including custody

status at the time of the offense, need for correctional treatment, and lack of

amenability to less-restrictive sanctions).10 The judge also emphasized the “dire”

consequences to the two victims and that “[t]he consequences here could have been

even worse, they could have been fatal, there could have been two dead

individuals.”11 The judge also recognized the mitigating factors and suggested that

he had “struggle[d] with whether to exceed the recommended sentence by the State”

because of the “serious” nature of the offense.12 But weighing the aggravating

factors, the mitigating factors, and defense counsel’s extensive presentation, the

court imposed the ten-year sentence recommended by the State.13 We conclude that

the court sufficiently explained on the record its reasons for the sentence that it

imposed.14




10
    See State v. Anderson, I.D. No. 1812001967, Docket Entry No. 45, State’s sentencing
memorandum (filed Dec. 11, 2019); SENTAC Benchbook 2019, at 132 (listing aggravating and
mitigating factors).
11
   State v. Anderson, I.D. No. 1812001967, Sentencing Transcript, at 29:8-11.
12
   Id. at 29:16-20.
13
   Id. at 29:21-30:19.
14
   Cf. Lloyd v. State, 2022 WL 4372760, at *3 (Del. Sept. 22, 2022) (affirming denial of motion to
correct illegal sentence because sentencing judge had sufficiently explained upward departure
from SENTAC guidelines).
                                                5
     NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                 BY THE COURT:

                                 /s/ Karen L. Valihura
                                 Justice




                                   6